DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Information Disclosure Statement
The information disclosure statement filed on 01/19/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendments with respect to claims filed on 05/29/2020 have been entered.  Claims 13-17, 23-30, 33 and 36-41 remain pending in this application and are in condition for allowance.  
The amendments and remarks filed are sufficient to cure the previous claim objections, 35 U.S.C. §112 (a) and (b) rejections set forth in the Non-Final office action mailed on 03/11/2020.
Response to Arguments
Applicant’s arguments, see remarks, filed 10/07/2020, with respect to the rejection of the claims under 35 U.S.C. §102(a)(1) and  35 U.S.C. §103 have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
This application is amended as follows (see strikethrough and underline below).
Claim 25.  The drug delivery device according to claim 13, wherein the sleeve translates distally relative to the body along the  longitudinal axis as the device moves from the first orientation to the second orientation, the hub comprising a channel, the hub rotating relative to the body as the device moves from the first orientation to the second orientation to insert the plunger into the channel of the hub as the device moves from the first orientation to the second orientation.  
Claim 30.  The drug delivery device according to claim 13, wherein: the body includes a tubular wall comprising the inner and outer surfaces of the body, the tubular wall comprising opposite proximal and distal end surfaces, the body comprising spaced apart wings extending distally from the distal end surface, the body a notch extending through the distal endsurface, the notch being poisoned between the wings, and the hub is rotatable relative to the body between a first 5configuration in which the retaining member is positioned within the notch and a second configuration in which the retaining member is spaced apart from the notch.  
Claim 40.  A drug delivery device comprising: a monolithic first member comprising a cylindrical wall extending along a longitudinal axis between opposite proximal and distal end surfaces, the cylindrical wall comprising opposite inner and outer surfaces, the inner surface defining a passageway, the first and second groovesmember to insert the plunger into the channel of the hub as the device moves from the first orientation to the second orientation, and wherein the hub is rotatable relative to the first member 
Claim 41.  A drug delivery device comprising: a monolithic first member comprising a cylindrical wall extending along a longitudinal axis between opposite proximal and distal end surfaces, the cylindrical wall comprising opposite inner and outer surfaces, the inner surface defining a passageway, the cylindrical wall comprising spaced apart first and second grooves extending into the outer surface, the first member comprising spaced apart wings extending distally from the distal end surface, the cylindrical wall comprising a notch extending into the distal end surface; a monolithic hub rotatably positioned in the passageway, the hub comprising a channel; a monolithic needle coupled to the hub, the channel of the hub being in communication with a cannula of the needle; a monolithic retaining member coupled to the hub; a drug depot positioned within the channel of the hub; and a monolithic second member comprising a first wall having an inner surface, the inner surface of the first wall defining a channel, the first wall extending parallel to the longitudinal axis, the second member comprising a protrusion extending from the inner surface of the first wall, the body being slidably disposed within the channel such that the inner surface of the first wall extends 360 degrees about the cylindrical wall and the protrusion is slidably positioned in one of the first and second groovesmember to insert the plunger into the channel of the hub as the device moves from the first orientation to the second orientation, and wherein the hub is rotatable relative to the first member 
Examiner’s Statement of Reason for Allowance
Claims 13-17, 23-30, 33 and 36-41 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 13, 40 and 41 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“a hub rotatably positioned in the passageway …, the sleeve being configured to translate relative to the body along the longitudinal axis to move the device between a first orientation in which the plunger is spaced apart from the needle and a second orientation in which the plunger is positioned in the needle” of claim 13;
“the second member comprising a protrusion extending from the inner surface of the first wall, the body being slidably disposed within the channel such that the inner surface of the first and 
“a monolithic second member comprising a first wall having an inner surface, the inner surface of the first wall defining a channel, the first wall extending parallel to the longitudinal axis, the second member comprising a protrusion extending from the inner surface of the first wall, the body being slidably disposed within the channel such that the inner surface of the first wall extends 360 degrees about the cylindrical wall and the protrusion is slidably positioned in one the first and second grooves…wherein the plunger moves the drug depot out of the channel of the hub and through the cannula as the device moves from the first orientation to the second orientation … wherein the hub is rotatable relative to the first member to move the device from a first configuration in which the retaining member is disposed in the notch and a second configuration in which the retaining member is spaced apart from the notch” of claim 41.
The Examiner would like to note that Gray (Pub. No. 2003/0139706) is pertinent prior art that is similar to the claimed invention in that Gray teaches:
A drug delivery device (device in Figs. 5-6A) comprising: a body (301, Fig. 6A) extending along a longitudinal axis between opposite proximal (301RT, Fig. 6A) and distal ends (301FT, Fig. 6A), the body (301) comprising opposite inner (301IW, Fig. 6A) and outer surfaces (301EW, Fig. 6A), the inner surface (301C, Fig. 6A) defining a passageway (see Fig. 6A); a hub (307H, Fig. 6A) rotatably positioned in the passageway (see [0051 where hub 105H can be rotated or twisted); a needle coupled(307, Fig. 6A) to the hub (307H); a retaining member (301H, Fig. 6A) coupled to the hub (307H, see Fig. 6A 301H is indirectly coupled to 307H); and a sleeve (302, Fig. 6A) comprising a first wall (302EW, Fig. 6A) having an inner surface (302IW, Fig. 6A), the inner surface (302IW) of the first wall (302EW) defining a channel (lumen of 302 see Fig. 6A), the body (301) being slidably disposed within the channel (lumen of 302, see Figs. 5 and 6A), the sleeve (302) comprising a second wall (302CE, Fig. 6A) coupled to the first wall (302EW) and a plunger (305, Fig. 6A) extending from the second wall (302CE), the plunger (305) being integrally formed with the first (302EW) and second walls (302CE), the sleeve (302) being configured to translate relative to the body (301) along the longitudinal axis to move the device between a first orientation (orientation in Fig. 6A) in which the plunger (305) is spaced apart from the needle (307) and a second orientation (orientation in Fig. 5) but does not teach that the plunger is positioned in the needle and it would not have been obvious to one of ordinary skill in the art to modify the devices disclosed by Gray to include the aforementioned allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783